PER CURIAM.
This is an appeal from final judgment adverse to the appellant as plaintiff in an action below seeking damages by reason of an alleged conspiracy by the corporate defendant-appellee. The amended complaint was dismissed on motion and final judgment was entered for the defendant. Careful examination of the amended complaint as set forth in the record on appeal discloses that it fails to allege any actionable civil wrong perpetrated by the defendant pursuant to the alleged “conspiracy”. There appears no error in the final judgment dismissing the amended complaint. Liappas v. Augoustis et al., Fla.1950, 47 So.2d 582; Robertson v. Industrial Insurance Co., Fla. 1954, 75 So.2d 198, 45 A.L.R.2d 1292; 6 Fla.Jur., Conspiracy, Section 13, pages 244, 245.
Affirmed.
SHANNON, C. J., and SMITH and WFIITE, JJ., concur.